UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7072



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LAUREN ANTHONY WATSON, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-97-262, CA-01-2115-8-20)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lauren Anthony Watson, Jr., Appellant Pro Se.    E. Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lauren Anthony Watson, Jr., appeals the district court’s

orders denying his motions filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and Fed. R. Civ. P. 59(e).   We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     United States v.

Watson, Nos. CR-97-262; CA-01-2115-8-20 (D.S.C. Apr. 27, 2001;

filed June 14, 2001, entered June 18, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2